J-S11010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY A. LEDONNE, JR.                    :
                                               :
                       Appellant               :   No. 438 WDA 2019

             Appeal from the PCRA Order Entered February 25, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0013322-2015


BEFORE: NICHOLS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY NICHOLS, J.:                         FILED SEPTEMBER 24, 2020

        Appellant Jeffrey A. Ledonne, Jr. appeals from the order dismissing his

first Post Conviction Relief Act1 (PCRA) petition. Appellant asserts that the

PCRA court erred in dismissing his petition because it is unconstitutional to

obligate him to register as a sex offender under any present or prior statute.

We affirm.

        On September 9, 2015, the Allegheny County Police Department filed a

criminal complaint charging Appellant with endangering the welfare of

children, corruption of minors, and indecent assault 2. See Criminal Compl.,

9/9/15. According to the affidavit of probable cause attached to the criminal

complaint, the then-thirteen-year-old victim stated that Appellant sexually
____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. §§ 4304(a)(1), 6301(a)(1)(ii), and 3126(a)(7), respectively.
J-S11010-20



assaulted her approximately seven years prior. See Aff. of Probable Cause,

9/9/15, at 2. The PCRA court summarized the subsequent history of the case

as follows:

       On [June 17, 2016], Appellant . . . pled guilty to one count of
       Indecent Assault—Person Less than 13 Years of Age. [The
       Commonwealth withdrew the remaining charges.                  Before
       accepting the plea, the trial court confirmed Appellant’s
       understanding of the lifetime registration requirement under the
       then existing version of the Sexual Offenders Registration and
       Notification Act3 (SORNA I). N.T. Guilty Plea, 6/17/16 at 34-35.
       The trial court] sentenced Appellant to five years of probation with
       registration and reporting conditions. [Appellant failed to report
       multiple times and was reported to have had contact with a minor
       in violation of his probation conditions.]

       On July 17, 2017, [the trial court] found Appellant to have violated
       the terms of his probation. [The trial court sentenced Appellant
       to a term of 18 to 36 months’ imprisonment followed by two years’
       probation.4]    Appellant filed a Notice of Appeal which he
       discontinued on September 15, 2017. Next, on September 6,


____________________________________________


3 The Pennsylvania’s Sex Offender Registration and Notification Act (SORNA
I), 42 Pa.C.S. §§ 9799.10-9799.41, was originally enacted on December 20,
2011, effective December 20, 2012, see Act of Dec. 20, 2011, P.L. 446, No.
111, §1 2, effective in one year or Dec. 20, 2012 (Act 111 of 2011), and then
amended on July 5, 2012, also effective December 20, 2012, see Act of July
5, 2012, P.L. 880, No. 91, effective Dec. 20, 2012 (Act 91 of 2012), and
amended on February 21, 2018, effective immediately, known as Act 10 of
2018, see Act of Feb. 21, 2018, P.L. 27, No. 10 §§ 1-20, effective Feb. 21,
2018 (Act 10 of 2018), and lastly, reenacted and amended June 12, 2018,
effective immediately, known as Act 29 of 2018 (SORNA II), see Act of June
12, 2018, P.L. 140, No. 29, §§ 1-23, effective June 12, 2018 (Act 29 of 2018),
codified at 42 Pa.C.S. §§ 9799.51-9799.75.

4 We observe that the trial court did not explicitly impose any reporting
requirements at the time of Appellant’s VOP hearing.




                                           -2-
J-S11010-20


       2018, Appellant filed a [timely] PCRA[5 challenging the SORNA
       registration requirements as unconstitutional,6] which this Court
       dismissed on February 25, 2019. Appellant filed a Notice of
       Appeal on March 26, 2019 and a Concise Statement of Errors
       Complained of on April 23, [2019].

PCRA Ct. Op., 6/3/19, at 1 (some formatting altered).

       Two days after Appellant’s violation hearing, our Supreme Court decided

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017) (plurality) and

determined that the Pennsylvania Sex Offender Registration and Notification

Act (SORNA I) was “punitive in effect.” Muniz, 164 A.3d at 1218. The Muniz

Court concluded that SORNA I was punitive and violated ex post facto

constitutional principles such that it could not be applied to an individual who

committed their offense before December 20, 2012, the effective date of

SORNA I. See id. at 1223; see also Commonwealth v. Lippincott, 208
A.3d 143, 150 (Pa. Super. 2019) (en banc).




____________________________________________


5 Appellant’s PCRA petition is timely because “[a] judgment of sentence
becomes final for PCRA purposes [on the date the direct] appeal is
discontinued voluntarily.” See Commonwealth v. McKeever, 947 A.2d 782,
785 (Pa. Super. 2008) (citing Commonwealth v. Conway, 706 A.2d 1243
(Pa. Super. 1997) (holding that a judgment of sentence is final for PCRA
purposes when appeal is discontinued voluntarily)).

6 Although the trial court did not impose any registration requirements under
SORNA I or SORNA II, Appellant specifically challenged the application of
Subchapter I of SORNA II, reasoning that SORNA II was applicable based on
its terms. The PCRA court in its order appointing counsel for Appellant, noted
that “if SORNA cannot be applied retroactively then Megan’s Law [II] remains
in effect for individuals who committed their predicate offense prior to
December 20, 2012.” Order Appointing Counsel, 9/12/18, at 1-2.


                                           -3-
J-S11010-20



       The General Assembly amended SORNA I in order to address Muniz by

enacting Acts 10 and 29 of 2018 (SORNA II) on February 21, 2018, and June

12, 2018, respectively. SORNA II divides sex offender registrants into two

distinct subchapters—Subchapter H, which applies to “individuals who

committed a sexually violent offense on or after December 20, 2012, for which

the individual was convicted[,]” 42 Pa.C.S. § 9799.11(c), and Subchapter I,

which applies to individuals who committed a sexually violent offense “on or

after April 22, 1996, but before December 20, 2012,” for which the individual

was convicted, or for individuals whose period of registration has not yet

expired or whose registration requirements under a former sexual offender

registration law have not expired. 42 Pa.C.S. § 9799.52. Under Subchapter

I, indecent assault of a person less than thirteen years of age requires a ten-

year   sex   offender   registration   requirement.      See     42   Pa.C.S.   §

9799.55(a)(1)(i)(A).

       Appellant raises the following question for our review:

       Did the trial court err in dismissing Appellant’s PCRA petition
       instead of finding the reporting and registration requirements
       found in Subchapter I of Chapter 97 of the Judicial Code violate
       the ex post facto clauses of the Pennsylvania and United States
       Constitutions?

Appellant’s Brief at 4 (some capitalization omitted).

       Appellant argues that “he cannot constitutionally be required to register

and report as a sex offender under any Pennsylvania Statute past or present.”
Id. at 10. Appellant asserts that, pursuant to Muniz, he is not subject to the



                                       -4-
J-S11010-20



registration requirements of SORNA II, enacted in 2018, because his offense

occurred in 2009, therefore the retroactive application of SORNA II to

Appellant is constitutionally invalid because it violates ex post facto

protections. Id.

       The Commonwealth argues that SORNA’s reporting and registration

requirements framework do not violate ex post facto constitutional protections

because it is not punitive. Commonwealth’s Brief at 12. The Commonwealth

also notes that “the question raised by [A]ppellant in this case might be

controlled by      [the] forthcoming decision of our Supreme Court” in

Commonwealth v. Lacombe, ___ A.3d ___, 2020 WL 4150283 (Pa. filed

July 21, 2020).7 Id. at 15. The Commonwealth contends that an application

of the two-step analysis, addressing (1) the intent of the legislature and (2)

the seven factors articulated in Kennedy v. Mendoza-Martinez, 372 U.S.



____________________________________________


7The Commonwealth also notes that “this Court may conclude that [A]ppellant
should receive the benefit of the [Commonwealth v. Moore, 222 A.3d 16
(Pa. Super. 2019)] decision upon his registration as a sex offender under
Subchapter I of SORNA II.” Commonwealth’s Brief at 13. In Moore, a direct
appeal from judgment of sentence, this Court held that the internet
dissemination provision of Subchapter I violates the ex post facto clauses of
the federal and Pennsylvania Constitutions, but is severable from the
remainder of Subchapter I. See Moore, 222 A.3d at 27.

Our Supreme Court entered an order on May 12, 2020, holding its disposition
of the petition for allowance of appeal in Moore pending its decision
Lacombe. Order, Commonwealth v. Moore, 42 WAL 2020 (Pa. filed May
12, 2020). At the time of this writing, the disposition of Moore is still pending
before our Supreme Court. Accordingly, our decision is without prejudice to
any claims which may arise under Moore.

                                           -5-
J-S11010-20



144 (1963), adopted in Muniz is required in order to determine whether

Subchapter I is punitive.

      The PCRA court held that “Subchapter I survives constitutional inquiry

for two reasons: it incorporates prior language from Megan’s Law which was

previously deemed non-punitive, and it includes several provisions which

reduce some of the restrictive requirements of SORNA found by Muniz to be

punitive.” PCRA Ct. Op., at 4.

      We agree with the Commonwealth that our Supreme Court’s decision in

Lacombe addresses Appellant’s challenge raised in this appeal. In Lacombe,

the trial court found Subchapter I of SORNA II to be punitive and

unconstitutional as applied to the consolidated appeals of the two appellees,

Lacombe and Witmayer. Lacombe, ___ A.3d ___, 2020 WL 4150283 at *1-

2.

      Witmayer was convicted in 2014 for sex offenses committed over a

number of years between 2006 and 2012. Id. at *2.     Following an

unsuccessful appeal, Witmayer filed a timely PCRA petition. Id. Witmayer

argued that because his offense occurred before the SORNA II effective dates

in 2018, Subchapter I was retroactively applied in violation of federal and state

ex post facto constitutional protections. Id. The PCRA court granted relief,

and the Commonwealth appealed directly to our Supreme Court. Id.

      The Lacombe Court considered the Commonwealth’s procedural

argument that Witmayer’s companion appellee, Lacombe, was required to

seek relief under the PCRA and establish that his PCRA petition was timely

                                      -6-
J-S11010-20



filed.8 Id. at *10. The High Court rejected the Commonwealth’s procedural

argument and concluded that the trial court had jurisdiction to consider

Lacombe’s petition for relief. Id. at *11.       In so doing, our Supreme Court

asserted that there was no exclusive method for challenging sex offender

registration statutes. Id.

       Turning to the question of whether Subchapter I violates federal or state

ex post facto constitutional protections, the Lacombe Court noted: “we

____________________________________________


8 Lacombe was convicted of sex offenses in 1997 and subjected to ten-year
registration requirements under Megan’s Law I.          Lacombe, 2020 WL
4150283, at *1. Following his release from prison in 2005, the legislature
enacted SORNA I in 2012, for which Lacombe was notified that his registration
requirements were extended from ten-years to lifetime. Id. After Subchapter
I was enacted in 2018, under SORNA II, Lacombe filed a “petition to terminate
his sexual offender registration requirements” arguing that Subchapter I
violated ex post facto constitutional protections as applied to him. Id. The
trial court granted his petition. Id. The Commonwealth appealed directly to
our Supreme Court and argued, essentially, that the trial court lacked
jurisdiction to grant relief because Lacombe did not seek relief under the
PCRA, and that Subchapter I was constitutional, non-punitive, and not
violative of ex post facto principles. Id. at *10.

In rejecting the Commonwealth’s PCRA argument, the Lacombe Court
reasoned that it previously considered the challenges to the sex offender
registration statutes that were raised in different types of filings outside the
PCRA. Id. (citing, in part, Muniz; Commonwealth v. Martinez, 147 A.3d
517, 523 (Pa. 2016); A.S. v. Pa. State Police, 143 A.3d 896, 903 n.7 (Pa.
2016)). Significantly, the High Court recognized that “the fact that frequent
changes to sexual offender registration statutes, along with more onerous
requirements and retroactive application, complicate registrants’ ability to
challenge new requirements imposed years after their sentences become
final.” Id.. The High Court continued that under the PCRA, a petitioner would
be ineligible for relief based on timeliness grounds or because their sentence
has expired. Id. at *11.




                                           -7-
J-S11010-20



recognize there is a general presumption that all lawfully enacted statutes are

constitutional. In addition, as this case presents questions of law, our scope

of review is plenary and we review the lower courts’ legal determinations de

novo.” Id. at *3. The High Court then applied Muniz’s two-part analysis to

determine whether SORNA II is punitive.

       We first consider whether the General Assembly’s intent was to
       impose punishment, and, if not, whether the statutory scheme is
       nonetheless so punitive either in purpose or effect as to negate
       the legislature’s nonpunitive intent. If we find the General
       Assembly intended to enact a civil scheme, we then must
       determine whether the law is punitive in effect by considering the
       Mendoza-Martinez factors.[9] We recognize only the clearest
       proof may establish that a law is punitive in effect. Furthermore,
       in determining whether a statute is civil or punitive, we must
       examine the law’s entire statutory scheme.
Id. at *11 (internal citations and quotation marks omitted).

       After acknowledging that the legislature had “dual goals of ensuring

public safety without creating another unconstitutionally punitive scheme”,

our Supreme Court applied the Mendoza-Martinez factors to Subchapter I.
____________________________________________


9Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963). The Mendoza-
Martinez factors include

       [w]hether the sanction involves an affirmative disability or
       restraint, whether it has historically been regarded as a
       punishment, whether it comes into play only on a finding of
       scienter, whether its operation will promote the traditional aims of
       punishment—retribution and deterrence, whether the behavior to
       which it applies is already a crime, whether an alternative purpose
       to which it may rationally be connected is assignable for it, and
       whether it appears excessive in relation to the alternative purpose
       assigned[.]

Lacombe, 2020 WL 4150283 at *1 n.3 (citation omitted).

                                           -8-
J-S11010-20
Id. at *9, 11-18.    The High Court determined that Subchapter I does not

involve   an   affirmative   disability   or    restraint   because   the   reporting

requirements are “minimal and clearly necessary.” Id. at *12. As to the

second factor, whether the requirement has been regarded as punishment,

the High Court adopted its analysis from Muniz and found that the second

factor weighed in favor of finding Subchapter I punitive. Id. at *13-15.

Applying Muniz, our Supreme Court determined that the third factor is of

“little significance” in their review. Id. at *15. In addressing factor four the

majority wrote, “we weigh this factor in favor of finding Subchapter I punitive

but give it much less weight than in Muniz because Subchapter I is not aimed

at deterrence.” Id. at *15-16. The majority afforded little weight to the fifth

factor and, as to the sixth factor, found that Subchapter I could be rationally

connected to a purpose other than punishment. Id. at *17. Our Supreme

Court also determined that factor seven weighed in favor of finding

Subchapter I nonpunitive because the requirements are not “excessive[] in

relation to the alternative assigned purpose of protecting the public from sex

offenders.” Id.

      The Lacombe Court then balanced the Medonza-Martinez factors and

concluded that Subchapter I was not punitive.

      To summarize, we find three of the five factors weigh in favor of
      finding Subchapter I nonpunitive. Additionally, we give little
      weight to the fact [that] Subchapter I promotes the traditional
      aims of punishment and gives significant weight to the fact [that]
      Subchapter I is narrowly tailored to its nonpunitive purpose of
      protecting the public. As we have not found the requisite “clearest
      proof” Subchapter I is punitive, we may not “override legislative

                                          -9-
J-S11010-20


      intent and transform what has been denominated a civil remedy
      into a criminal penalty.”
Id. at *18 (citations omitted).

      Instantly, Appellant raised his claim in a timely PCRA petition.   In

relevant part, Appellant presented his Mendoza-Martinez analysis based on

Muniz and asserted that Subchapter I was punitive. See Appellant’s Brief at

16-21.   We disagree with Appellant based on our review of Lacombe and

conclude that the imposition of the Subchapter I reporting and registration

requirements do not violate federal or state ex post facto constitutional

protections. See Muniz, 164 A.3d at 1208.

      Accordingly, for the forgoing reasons we affirm the PCRA court’s order

dismissing Appellant’s timely PCRA petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2020




                                    - 10 -